Name: COMMISSION REGULATION (EC) No 2880/95 of 13 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 301 /24 EN Official Journal of the European Communities 14. 12. 95 COMMISSION REGULATION (EC) No 2880/95 of 13 December 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 2) OJ No L 167, 18 . 7. 1995, p. 10 . (3) OJ No L 387, 31 . 12. 1992, p. 1 .b) OJ No L 22, 31 . 1 . 1995, p. 1 . 14. 12. 95 EN Official Journal of the European Communities No L 301 /25 ANNEX to the Commission Regulation of 13 December 1995 establishing the standard import values (or determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 45 052 45,0 0805 30 40 052 75,2 060 80,2 388 67,5 064 59,6 066 400 68,6 41,7 068 623 512 54,8 204 84,2 520 66,5 208 44,0 524 100,8 212 117,9 528 94,7 624 102,3 600 74,2 999 70,8 624 78,0 0707 00 40 052 77,6 053 166,9 999 75,6 060 61,0 0808 10 92, 0808 10 94, 066 0808 10 98 052 80,253,8 068 60,4 064 78,6 204 49,1 388 39,2 624 115,9 400 72,5 999 83,5 404 57,9 0709 10 40 220 244,5 508 68,4 999 244,5 512 51,2 0709 90 79 052 100,1 524 204 57,4 77,5 624 153,5 528 48,0 999 110,4 800 78,0 0805 10 61 , 0805 10 65, 804 21,0 0805 10 69 052 43,0 999 59,3 204 50,8 0808 20 67 052 143,7 388 40,5 , 600 064 72,758,4 624 46,5 388 79,6 999 47,8 400 73,4 0805 20 31 204 77,2 512 89,7 624 79,8 528 84,1 999 78,5 624 79,0 0805 20 33, 0805 20 35, 728 115,4 0805 20 37, 0805 20 39 052 58,3 464 52,9 800 55,8 624 135,6 804 112,9 \ 999 82,3 999 90,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin.'